                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WENDY ELLIS BAILEY,                      )
                                         )
                   Plaintiff,            )                 8:19CV237
                                         )
             v.                          )
                                         )
NANCY A. BERRYHILL, Acting               )                   ORDER
Commissioner of the Social Security      )
Administration,                          )
                                         )
                   Defendant.            )
                                         )

      With regard to the portion of the court’s prior Memorandum and Order that
orders service of the Complaint “on the Acting Commissioner of the Social Security
Administration and other parties typically served in Social Security appeals,” (Filing
No. 10 at CM/ECF p. 1 ¶ 3),

      IT IS ORDERED that the Marshal shall serve the United States without
payment of costs or fees. Service shall be effected pursuant to Federal Rule of Civil
Procedure 4(i) regarding “[s]erving the United States and Its Agencies, Corporations,
Officers, or Employees.”

      DATED this 2nd day of July, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
